Citation Nr: 0524268	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  98-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as a schizoaffective disorder, 
disorganized type schizophrenia, neurotic depression and 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1975.  

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD, chloracne and a fungal infection of the feet.  

In a March 2000 decision and remand, the Board of Veterans' 
Appeals (Board) denied service connection for chloracne and a 
fungal infection of the feet.  The veteran's claim for 
service connection for PTSD was remanded to the RO in March 
2000 to determine if the veteran's claimed stressors could be 
verified.  The veteran's claim was returned to the Board and 
again remanded to ensure compliance with the Veterans Claims 
Act of 2000 in June 2003.  The development and notices 
ordered in the remands have been completed and the claim has 
been returned to the Board for further appellate 
consideration.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from May 
1968 to April 1969.  The veteran's principal duty was changed 
from company clerk to duty soldier one month after his 
arrival in the Republic of Vietnam.  

2.  The veteran's service medical records note that when the 
unit was short the veteran was sent into the field.  

3.  The service medical records demonstrate the veteran had 
problems with his nerves in service, had difficulty sleeping, 
had anxiety, isolated himself and sought medical treatment 
from the mental health clinic.  

4.  In January 1980, the veteran was hospitalized for 
treatment of a psychiatric disorder whose symptoms included 
depression and an inability to control explosive outbursts.  

6.  VA records include current diagnoses of schizoaffective 
disorder, disorganized type schizophrenia, neurotic 
depression and post-traumatic stress disorder (PTSD).  


CONCLUSION OF LAW

An acquired psychiatric disorder, variously diagnosed as 
schizoaffective disorder, disorganized type schizophrenia, 
neurotic depression and PTSD, was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants the benefits sought, no further 
consideration of whether the veteran has received the 
benefits of the VCAA is required.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f)(2004).  

Factual Background and Analysis.  The veteran's Form DA 20 
reveals he served in the Republic of Vietnam from May 1968 to 
April 1969.  His principal duty was changed from company 
clerk to duty soldier in June 1968.  This was done even 
though it was noted the veteran had assignment limitations.  
The veteran was not supposed to be assigned to any line unit 
which involved firing weapons due to his visual impairment.  
During his tour of duty he participated in the Vietnam 
Counter Offensive Phase IV and V campaigns.  

On enlistment examination no psychiatric abnormality was 
noted.  It was recorded that the veteran had defective 
vision.  No additional defects were noted at the time of his 
entrance into the service in October 1967.  In December 1967 
service medical records noted the veteran had "bad nerve 
problems" and it was recommended he be seen at the hospital.  
October 1968 records also noted the veteran had very bad 
nerves.  It was recommended he apply for a medical discharge 
due to family problems.  April 1969 service medical records 
include the following entry:  

7 Apr 69 MHCS, 4 Med, Evac  States he 
doesn't eat or sleep well-He just wants 
to get out of here-Says he wants to 
think about himself-Doesn't talk except 
to one friend-some anxiety about having 
to return to field when short-Needs to 
verbalize his feelings to others-doesn't 
want to.  RTD

An undated service medical record reveals the veteran was 
treated for a gunshot wound to the left foot.  X-rays showed 
a chip fracture of the proximal end of the left fifth toe 
involving the articular surfaces with some residual 
fragments. 

In October 1969, shortly after his return from Vietnam the 
veteran was listed as a deserter.  

On his service separation examination in January 1975 no 
psychiatric evaluation is noted.  In the notes both on the 
his Report of Medical Examination and Report of Medical 
History it was recorded the veteran was taking tranquilizers 
for his nerves.  He checked a history of nervous trouble and 
frequent trouble sleeping.  

In January 1980, the veteran was hospitalized for psychiatric 
treatment.  His symptoms included some ideas of reference and 
some paranoid ideation.  The final diagnoses included 
depression and explosive personality.  

The veteran in an October 1997 Statement in Support of Claim 
reported that during his service in Vietnam he was assigned 
as a clerk but was used on patrols and fire bases as an 
infantryman.  He asserted he was recommended for a Combat 
Infantryman's Badge.  

A VA examination of the veteran in February 1998 includes a 
history of being trained as a clerk.  The veteran said he was 
supposed to be a clerk in Vietnam, but was often used for 
sweeps in the area of the fire base and was assigned to 
details moving bodies, and to graves registration.  Many of 
the bodies were in a state of decomposition.  He was strongly 
bothered by reminiscences of an olfactory character.  He also 
remembered incidents of individuals who damaged themselves in 
an effort to get themselves out of Vietnam.  Based on his 
evaluation of the veteran, PTSD was diagnosed.  

Current VA outpatient treatment records included diagnoses of 
schizoaffective disorder, disorganized type schizophrenia, 
neurotic depression and PTSD.  

After reviewing the evidence, the Board has concluded the 
veteran's symptoms of nervousness and anxiety began in 
service.  When as in this case there is evidence of symptoms 
of anxiety in service there is no necessity for verifying in-
service stressors.  The verification of stressor is necessary 
to provide a nexus between current psychiatric symptoms and 
service when the disorder was not manifested in service.  
Nevertheless, the Board has noted that service medical 
records are consistent with the veteran's contentions that 
although he was supposed to be a company clerk his duties 
altered after his arrival in Vietnam.  The April 1969 entry 
in the service medical records specifically refers to the 
veteran being "sent into the field" if his unit was short.  

The VA physician in February 1998 noted a history of 
psychiatric symptoms since the 1970's and 1980's was 
documented in the medical record.  The Board has concluded 
the veteran's current acquired psychiatric disorder was first 
manifested in service.  Therefore, service connection for an 
acquired psychiatric disorder, variously diagnosed as 
schizoaffective disorder, disorganized type schizophrenia, 
and neurotic depression and PTSD, is supported by the 
evidence.  




ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as schizoaffective disorder, disorganized 
type schizophrenia, neurotic depression and PTSD, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


